Citation Nr: 9926595	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-01 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased disability rating for a 
status post left knee replacement (left knee disability), 
currently rated as 30 percent disabling.

2.  Entitlement to an increased disability rating for the 
residuals of a right forearm laceration with weakness of 
right hand grip (right forearm disability), currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

For the period January 1954 to August 1970, the veteran had 
11 years, 11 months of active service, and 4 years, 1 month 
of inactive service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 RO rating decision, 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa, which denied the veteran 
disability ratings in excess of 30 percent for his status 
post left knee replacement and in excess of 20 percent for 
his right forearm disability.

The veteran appeared and testified at a November 1998 Video 
Conference hearing before the undersigned Board Member.  The 
Board notes that the transcript of the Video Conference 
hearing indicated that the veteran intends to pursue a claim 
of entitlement to service connection for a right knee 
disability, to include as secondary to his service-connected 
left knee disability.  The Board further observes that the RO 
rendered a February 1998 rating decision denying service-
connection for a right knee disability, on a direct basis 
only.  Therefore, the Board hereby refers the issue of 
entitlement to service connection for a right knee 
disability, on both a direct and secondary basis, to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's left knee disability is shown to manifest 
no more than intermediate degrees of residual weakness, pain, 
or limitation of motion.

3.  The veteran's right forearm disability is shown to 
manifest no more than mild, incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R.§§ 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5055 (1998)

2.  The criteria for an evaluation in excess of 20 percent 
for a right forearm disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R.§§ 4.1-4.14, 
4.124, 4.124a, Diagnostic Code 8512 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The United Stated Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).   

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the following: the veteran's service 
medical records; VA examination reports, discharge summaries, 
treatment records, and radiology reports; the veteran's RO 
hearing transcript and Board Video Conference hearing 
transcript; and the veteran's written statements.  The Board 
does not know of any additional relevant evidence that is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

I.  Left Knee Disability 

Pursuant to an April 1972 rating decision, the veteran was 
initially granted service connection for a left knee 
disability (at that time it was referred to as recurrent 
synovitis, left knee secondary to torsion injury) and 
assigned a noncompensable disability rating.  This 
noncompensable disability rating remained in effect until May 
1997, at which time the RO rendered a rating decision that 
assigned a temporary 100 percent disability for the period 
March 1996 through April 1997 to compensate the veteran for 
the surgical implantation of a prosthetic replacement of the 
left knee, and assigned a 30 percent disability rating 
effective May 1997.  The 30 percent disability rating has 
remained in effect ever since.

A September 1997 VA examination report stated that the 
veteran reported his left knee had improved substantially 
since the knee replacement, although he did complain of 
occasional swelling.  The veteran was observed to have a mild 
limp and use a cane, but the veteran admitted to the examiner 
that his left knee was better than the right knee and that he 
had little or no pain associated with weight-bearing on the 
left knee.  Range of motion was from 10 degrees to 90 degrees 
and stable.  Ther was no edema, angular deformity, effusion, 
or unusual tenderness.  Recent X-rays of the left knee were 
noted to show no loosening or other complication.  The 
diagnosis was degenerative arthritis, postoperative left 
total knee replacement with good outcome. 

A September 1997 VA treatment record noted left knee range of 
motion to 100 degrees of flexion, extension within normal 
limits, and that his left knee exhibited "good grade" 
strength.  An October 1997 VA treatment record stated that 
the left knee demonstrated flexion to 110 degrees.  A 
November 1997 VA treatment record noted that the veteran 
favored the right leg during ambulation.  A January 1998 VA 
treatment record reported the left knee's range of motion to 
be from 0 to 110 degrees.  

The remaining evidence consists of the veteran's November 
1998 Video Conference testimony, January 1998 RO hearing 
testimony, and variously dated written statements, which 
contend that the veteran's symptoms reflect severity 
commensurate with a disability rating in excess of 30 
percent. 

The veteran's left knee disability is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5055, which enunciates the 
guidelines for evaluating a knee replacement (prosthesis), 
provides for the following: a 100 percent disability rating 1 
year following implantation of the prosthesis; a 60 percent 
disability rating for chronic residuals consisting of severe 
painful motion or weakness in the affected extremity; and a 
minimum 30 percent disability rating for intermediate degrees 
of residual weakness, pain, or limitation of motion, rated by 
analogy to Diagnostic Codes 5256, 5261, or 5262.  

The Board concludes that a disability rating in excess of 30 
percent is not warranted, as the medical evidence does not 
show that the veteran manifests more than intermediate 
degrees of residual weakness, pain, or limitation of motion.  
At the outset, the Board notes that a 100 percent disability 
rating under Diagnostic Code 5055 is presently precluded, as 
the veteran has already been awarded the 100 percent 
disability rating he is entitled to for the full year 
following his left knee replacement surgery.  Although the 
veteran contends that his symptoms of pain and weakness have 
worsened - and are chronic and severe consistent with the 
criteria for a 60 percent disability rating - the veteran did 
not complain of these severe and chronic symptoms at the time 
of his September 1997 VA examination, or during his regular 
follow-up treatment appointments for the period September 
1997 through January 1998.  Indeed, the veteran reported 
during his examination and follow-up appointments that his 
left knee had been improving since the replacement surgery 
with little or no pain.  The examiner(s) reported no 
objective signs of severe and chronic pain and/or weakness, 
and range of motion was shown to have steadily improved, from 
10 degrees to 90 degrees in September 1997, to 0 degrees to 
110 degrees in January 1998.  Thus, the medical evidence does 
not demonstrate that the veteran's symptoms are worse than 
the criteria listed under the 30 percent disability rating. 

As directed by Diagnostic Code 5055, the veteran's disability 
was also evaluated under Diagnostic Codes 5256, 5260, 5261, 
or 5262.  However, a disability rating in excess of 30 
percent under these regulations is precluded as there is no 
showing that the veteran suffers from ankylosis, sufficient 
limitation of extension or flexion on range of motion, or 
nonunion or malunion of the tibia and fibula.  

The Board also observes that, as the currently assigned 30 
percent disability rating under Diagnostic Code 5055 already 
contemplates pain and weakness, an additional increase in the 
veteran's disability rating under 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995) is not warranted.  In 
any event, there is no medical evidence of pain, flare-ups of 
pain, weakness, or any other symptom or abnormal clinical 
finding relating to the status post left knee replacement 
that results in additional functional impairment, including 
limitation of motion, to a degree that would support a rating 
in excess of 30 percent under the applicable rating criteria.

With regard to the application of Diagnostic Codes 5003 and 
5010, which provide for a separate 10 percent disability 
rating for traumatic/degenerative arthritis under certain 
circumstances, the Board observes that the veteran's left 
knee replacement was performed in order to correct left knee 
traumatic/degenerative arthritis.  

II.  Right Forearm Disability

Pursuant to a December 1974 rating decision, the veteran was 
initially granted service connection for a right forearm 
disability due to a laceration sustained during service, and 
assigned a 20 percent disability.  This disability rating has 
remained in effect ever since.

A September 1997 VA examination report noted the veteran's 
complaints of pain in the region of a well-healed hockey 
stick shaped scar, weakened grip, difficulty with heavy 
lifting, and occasional numbness affecting the long finger.  
Objectively, the examiner commented that the veteran's 
complaints did not suggest that he was suffering from 
symptoms of a significant neurologic deficit.  There was no 
atrophy of the right forearm muscles or the intrinsic muscles 
of the hand.  His grip strength was estimated as 80 percent 
of his left side and he exhibited full range of motion of all 
digits without evidence of arthritis, contracture, or 
restricted motion.  There was no unusual swelling or 
tenderness over the scar to palpation, range of wrist motion 
was full, and his right forearm was symmetric to the opposite 
unaffected side.  The diagnosis was a healed right wrist 
laceration without evidence of significant loss of function, 
but some residual discomfort. 

The remaining evidence consists of the veteran's November 
1998 Video Conference testimony, January 1998 RO hearing 
testimony, and variously dated written statements, which 
contend that the veteran's symptoms reflect a severity 
commensurate with a disability rating in excess of 20 
percent. 

The veteran's right forearm disability is rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8512, which provides the 
schedular criteria for evaluating neuritis or neuralgia and 
paralysis (complete or incomplete) of the lower radicular 
group of nerves.  As the veteran exhibits only incomplete 
paralysis or neuralgia, the applicable disability ratings 
under Diagnostic Code 8512 are as follows:  50 percent for 
severe symptoms; 40 percent for moderate symptoms; and 20 
percent for mild symptoms. 

The Board concludes that a disability rating in excess of 20 
percent is not warranted, as the medical evidence does not 
show that the veteran manifests more than mild symptoms of 
incomplete paralysis or neuralgia of the lower radicular 
group of nerve affecting the right forearm.  The veteran's 
complaints of pain, weakness, and occasional numbness in the 
right forearm, wrist, hands, and fingers were objectively 
observed to have resulted in a 20 percent decrease in 
strength as compared to the left side.  Range of motion, 
however, was unaffected, and the examiner opined that the 
veteran's symptoms were not suggestive of a significant 
neurologic deficit.  The Board finds that this medical 
evidence shows that the severity of veteran's right forearm 
disability does not exceed the criteria of the current 20 
percent disability rating for mild symptoms.

III.  Conclusion

The Board finds, as did the RO, that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(1998).  In this regard, the Board finds that there has been 
no showing by the veteran that his left knee disability or 
right forearm disability have resulted in marked interference 
with his employment or necessitated frequent periods of 
hospitalization.  Therefore, in the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In closing, the Board acknowledges the contentions advanced 
by the veteran and does not doubt that his disabilities are 
productive of impairment.  However, when viewed in the 
context of the controlling regulatory diagnostic criteria, 
the Board must conclude that the preponderance of the 
evidence is against entitlement to a rating in excess of 30 
percent for his left knee disability and in excess of 20 
percent for his right forearm disability at this time.  It 
follows that the provisions of 38 U.S.C.A. § 5107(b) do not 
otherwise provide a basis for favorable resolution of the 
veteran's appeal.  The veteran may always advance a new 
increased rating claims should the severity of his 
disabilities increase in the future.  


ORDER

A rating in excess of 30 percent for a status post left knee 
replacement is denied.

A rating in excess of 20 percent for residuals of a right 
forearm laceration with weakness of right hand grip is 
denied.




		
	R. F. WILIAMS
	Member, Board of Veterans' Appeals



 

